Citation Nr: 1627370	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for erectile dysfunction (ED)/loss of a creative organ. 

5. Entitlement to an initial evaluation in excess of 10 percent for residuals, left elbow status post excision of bone graft to the left ring finger DIP joint. 

6. Entitlement to a compensable disability rating for prostatitis. 




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. An April 2008 rating decision denied the Veteran's claim for entitlement to service connection for PTSD. An October 2015 rating decision granted the Veteran a 10 percent disability rating for a left elbow disability, continued the prior assignment of a noncompensable disability rating for prostatitis, and denied the Veteran's claim for entitlement to service connection for bilateral hearing loss. Finally, a January 2016 rating decision denied the Veteran's claim for entitlement to service connection for tinnitus and ED.  

The Board notes that the Veteran initially filed a claim to establish service connection for PTSD. However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.

Additionally, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding his psychiatric claim in May 2016. A transcript of that hearing is of record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay this may cause, additional development is necessary prior to adjudication of the Veteran's claims. 

At the outset, the Board notes that the Veteran properly filed a Notice of Disagreement for each of the issues listed on the title page. See 38 C.F.R. § 20.201 (2015); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). However, the RO has only issued a Statement of the Case (SOC) addressing the Veteran's claim of entitlement to service connection for an acquired psychiatric disability. As such, the remaining issues must be remanded such that the requisite SOC can be provided. See Manlincon v. West, 12 Vet. App. 238 (1999).

Further, there is significant development to be undertaken prior to adjudication of the Veteran's psychiatric claim. 

In a February 2008 statement, the Veteran reported that he had been treated for a left hand injury at the 106th General Hospital in Japan in November 1968. He further indicated that his experience at this hospital, including his interactions with fellow servicemembers who had been injured, contributed to the development of his current psychiatric disability. To date, the claims file does not contain any records from the 106th General Hospital, nor does it appear that a request for any such records was ever made. As VA has a duty to assist veterans in substantiating claims for VA benefits, a remand is now warranted so that these hospitalization records may be obtained. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

Further, when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Veteran underwent VA PTSD examination in April 2011. At that time, the VA examiner indicated that the Veteran did not satisfy the DSM criteria for PTSD. However, subsequent VA treatment records have been submitted that contain a current diagnosis of PTSD per DSM guidelines. As such, clarification is now needed as to the Veteran's current psychiatric disabilities, and to further allow the examiner to address the additional details contained in the updated VA treatment records. 

Additionally, the April 2011 examiner diagnosed the Veteran with major depressive disorder, and opined that there did not appear to be any pre-trauma risk factors or characteristics that may have rendered the Veteran vulnerable to developing depression subsequent to trauma exposure. However, the Board finds that this opinion is inadequate, as service connection may be established upon a nexus between an in-service event and a veteran's current disability. Here, the Veteran has reported multiple in-service events that may be related to his psychiatric disability. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that an examination that provides an etiology opinion without a rationale is inadequate). Accordingly, a remand is required such that a sufficient nexus opinion may be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records relating to the Veteran's reported November 1968 treatment at 106th General Hospital in Japan. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing. 

2. Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disability is related to service. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All pertinent symptomatology and findings must be reported in detail. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should then address the following:

a. Identify all current psychiatric disabilities.

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner must explain, in detail, why they are not.  The examiner must reconcile his/her finding as to a diagnosis of PTSD with the reported diagnoses of PTSD per DSM guidelines in the VA treatment reports.

 b. If the Veteran has PTSD and any of his asserted stressors have been verified, the examiner should state whether the Veteran's verified stressor(s) are sufficient to have caused PTSD, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressor(s) caused the Veteran's PTSD.

c. If a psychiatric disability other than PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's reported exposure to combat, his interactions with wounded servicemembers at the 106th General Hospital, and his observation of a fellow servicemember's death following a mortar attack.

d. If a psychiatric disability other than PTSD is diagnosed, the examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by the Veteran's service-connected prostate disability.

A complete rationale must be provided for all opinions.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

3. Provide the Veteran with an SOC addressing the issues of entitlement to a higher initial rating for service-connected left elbow disability, entitlement to a compensable rating for prostatitis, and entitlement to service connection for bilateral hearing loss, tinnitus, and ED/loss of creative organ. The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2015).

4. Thereafter, readjudicate the Veteran's claim for service connection for a psychiatric disability. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

